Filed 10/31/22 Hernandez v. Superior Court CA4/3




                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                DIVISION THREE


GUADALUPE VINCENT
HERNANDEZ,
                                                                      G060472
     Petitioner,
                                                                      (Super. Ct. No. 94WF1745)
         v.
                                                                      OPI NION
THE SUPERIOR COURT OF ORANGE
COUNTY,

     Respondent;

THE PEOPLE OF THE STATE OF
CALIFORNIA,

     Real Party in Interest.



                   Petition for Writ of Mandate to vacate an order of the Superior Court of
Orange County, Cheri T. Pham, Judge. Petition granted. Motion to dismiss denied.
                   Three Strikes Project and Milena Blake for Petitioner.
                 Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant Attorney
General, Charles C. Ragland, Assistant Attorney General, Robin Urbanski and Genevieve
Herbert, Deputy Attorneys General, for Respondent.
                                    *          *         *

                                           FACTS
                 Some cases do not sit well. This is one of them.
                 In March 2021, the Secretary of the California Department of Corrections
and Rehabilitation (CDCR) recommended that Guadalupe Hernandez’s sentence be
recalled, and that he be resentenced in light of his stellar behavior during his 25 years of
incarceration.
                 On May 4, 2021, despite the fact that Hernandez had retained counsel, the
CDCR’s recommendation was denied by the trial court—an order that affected
Hernandez’s “substantial liberty interest” (People v. Mendez (2021) 69 Cal.App.5th 347,
351)—without attempting to notify Hernandez or his counsel that it was considering the
issue. The court thereafter failed to provide notice to Hernandez that it had issued the
order; instead, it served notice only on the Secretary of the CDCR.
                 After Hernandez’s counsel learned directly from the CDCR of its
resentencing recommendation, she appeared in the trial court and moved to set a case
management conference to address the issue. The trial court denied the motion in an
order stating it had already rejected the recommendation.
                 Hernandez then moved for reconsideration of the resentencing
recommendation, citing cases holding that it is an abuse of discretion for the court to
reject a CDCR resentencing recommendation without first notifying the defendant and
affording him or her an opportunity to submit additional information bearing on the issue.
On July 2, 2021, the court denied that motion as well. The court advised Hernandez that




                                               2
“[t]o the extent [he] seeks to challenge the court’s prior ruling, [it] is an appealable
order.”
              Hernandez’s counsel, located in northern California, prepared a notice of
appeal that same day and sent it to the court via Federal Express with a scheduled
delivery on July 6, 2021, which was the next court day following a holiday weekend. For
reasons not explained in the record, the court did not file the notice until July 12, 2021.
              In February 2022, the Attorney General moved to dismiss Hernandez’s
appeal on the ground the notice of appeal was not timely filed. After Hernandez filed his
opposition to the motion to dismiss, we notified the parties we would consider the motion
in conjunction with the merits of the case.
              In March 2022, the Attorney General filed his respondent’s brief conceding
the merits and agreeing the case should be remanded to the trial court for a further
hearing in light of changes to the applicable law that became effective as of January
2022.
              In July 2022, we issued an order informing the parties we were considering
treating the appeal, and Hernandez’s opening brief, as a petition for writ of mandate
seeking an order to (1) compel respondent court to vacate the order entered on May 4,
2021, and (2) give the parties notice and an opportunity to be heard before the court rules
on the CDCR’s recommendation. We also informed the parties we were considering
treating the Attorney General’s brief as a concession of the petition. We ordered the
Attorney General to file any opposition to those proposals within 10 days. (See Palma v.
U.S Industrial Fasteners, Inc. (1984) 36 Cal.3d 171.)
              We have received no opposition from the Attorney General. We will
therefore treat Hernandez’s appeal as a petition for writ of mandate, and we issue a
peremptory writ in the first instance.




                                               3
                                      DISCUSSION
              In this case, the court erred by considering and rejecting the CDCR’s
resentencing recommendation without giving Hernandez notice that the issue was under
consideration and affording him an opportunity to submit additional information
pertaining to the issue. (People v. McCallum (2020) 55 Cal.App.5th 202, 206-207,
218-219; People v. Williams (2021) 65 Cal.App.5th 828; People v. Mendez, supra,
69 Cal.App.5th at p. 355.) Because of that error, the court must vacate its order and
provide the parties with notice and an opportunity to submit evidence before ruling on the
CDCR’s recommendation.
              Moreover, on January 1, 2022, while the case was pending in this court,
Assembly Bill No. 1540 (2021-2022 Reg. Sess.) (Stats. 2021, ch. 719) took effect. (See
Cal. Const., art. IV, § 8; Gov. Code, § 9600, subd. (a).) The bill moved the recall and
resentencing provision of former Penal Code1 section 1170, subdivision (d)(1), to the
newly created section 1170.03, and also revised the terms of that provision. (Stats. 2021,
ch. 719, § 3.1.) Effective June 30, 2022, the Legislature passed Assembly Bill No. 200
(2021-2022 Reg. Sess.) to, among other things, renumber section 1170.03 as
section 1172.1 with no change in text. (Stats. 2022, ch. 58, § 9.)
              Section 1172.1 requires a court to “apply any changes in law that reduce
sentences or provide for judicial discretion” when resentencing under the recall statute.
(§ 1172.1, subd. (a)(2).) Going forward a court must hold a hearing and state its reasons
on the record for granting or denying recall and resentencing. (Id., subds. (a)(6) & (8).)
              Additionally, the new statute provides that where, as here, the recall request
is initiated by the CDCR, the superior court must apply a presumption in favor of recall
that can be overcome only by a finding that the defendant poses an unreasonable risk to
public safety, as defined in section 1170.18, subdivision (c). (§ 1172.1, subd. (b)(2).)


       1      All further references are to this code.

                                              4
The court shall apply that new law when considering whether to follow the CDCR’s
recommendation.

                                      DISPOSITION
              Let a peremptory writ of mandate issue ordering respondent court to vacate
the order entered on May 4, 2021, in which it declined to follow the resentencing
recommendation of the CDCR, to give the parties notice, and to conduct a hearing as
required by section 1172.1.
              In the interest of justice, this opinion is deemed final as to this court
forthwith and the clerk is directed to immediately issue the remittitur. (Cal. Rules of
Court, rule 8.490(b)(2)(A).)




                                                   GOETHALS, J.

WE CONCUR:



BEDSWORTH, ACTING P. J.



MARKS, J.*

   *Judge of the Orange County Superior Court, assigned by the Chief Justice pursuant
to article VI, section 6 of the California Constitution.




                                              5